CONTRAT D'OPTION

EMOCRATIQUE DU CONCO
TRE MINIER

ENTRE

SOCIETE MINIERE DE BAKWANGA S.A.

ET b

ES

LA SOCIETE DANIELLA MINING COMPANY SARL.

POUR UN PROJET DE RECHERCHE D'OR DANS LA PROVINCE DU KASAI
CENTRAL EN REPUBLIQUE DEMOCRATIQUE DU CONGO

CONTRAT D'OPTION

ENTRE :

LA SOCIETE MINIERE DE BAKWANGA, "MIBA S.A.", immatriculée au Registre
du Commerce et du Crédit Mobilier de MBUJIMA YI sous le n° RCCM 14-B-067, ayant son
siège social, Place de la Coopération n° 4, Commune de la KANSHI, ici représentée par
Messieurs Didier KAZADI NYEMBWE et Albert MUKINA KANDA KANDA,
respectivement Président a.i du Conseil d’Administration et Directeur Général,

ci-après dénommée "La MIBA" d’une part ;

ET,

La Société DANIELLA MINING COMPANY, « DMC sarl », immatriculée au Registre du
Commerce et du Crédit Mobilier de Kinshasa sous le n° CD/KNG/RCCM/1 9-B-00524, ayant
son siège social au n° 213, croisement des avenues Flambeau et Kabambare, Quartier Kapinga,
C/Barumbu à Kinshasa, ici représentée par Monsieur Jamal Adel FAYAD, Gérant,

Ci-après dénommée « Le Partenaire » d’autre part; à

PREAMBULE

Attendu que la MIBA est détentrice des droits et titres miniers sur les gisements d’or situés à
Luiza dans la Province du Kasaï Central:

Attendu que la MIBA ne possède pas d'informations suffisantes pour définir les teneurs et les
quantités d’or contenus dans ces gisements et souhaite déterminer la quantité et la qualité des
réservés minières s'y trouvant ainsi que leur délimitation, en réalisant des opérations minières;

Attendu que les travaux de recherche vont porter sur le Permis de Recherche d’or PR 1188 t:

Attendu que le Partenaire avait exprimé l'intérêt de collaborer avec la MIBA sur
susvisé;

IL EST CONVENU ET ARRETE CE QUI SUIT:
ARTICLE 1: DEFINITIONS

Dans le présent contrat, les expressions suivantes écrites en majuscule auront

donnée ci-après : F

+ "Budget de Recherche" signifie prévision des dépenses nécessaires exprimées en dollars
américains pour les opérations requises afin de mettre en évidence l'existence d'un gisement,
à le délimiter et à évaluer sa qualité et sa quantité;

+ "Etude de Préfaisabilité" a la signification donnée à l'article 8 alinéa 2 ;

+ "Etude de Faisabilité" a la signification donnée à l'article 8. alinéa 3 ;

# "Opération Minière" signifie toute activité de recherche et/ou d'exploitation des substances
minérales;

# " Périmètre" signifie une superficie délimitée en surface et indéfiniment en profondeur sur
laquelle porte des droits miniers, en l'occurrence le permis de recherche tel que défini par la
loi n°007/2002 du 11/07/2002 portant Code Minier tel que modifié et complété à ce jour;

D nd
* "Recherche" signifie toute activité par laquelle le titulaire d'un droit minier, à partir
d'indices de l'existence d'un gîte minéral, et au moyen des travaux de surface ou en
profondeur, en utilisant notamment des techniques géologiques, géophysiques et
géochimiques, y compris diverses méthodes telles que la télédétection, à mettre en évidence
l'existence d'un gisement des substances minérales, à le délimiter, et à évaluer la qualité et
la quantité des réserves ainsi que les possibilités techniques et commerciales de leur
exploitation.

ARTICLE 2 : OBJET

Le présent contrat a pour objet de conférer au Partenaire le droit exclusif d'entreprendre et de
financer les travaux de recherche des gisements d’or situés à Luiza dans la Province du Kasaï
Central. Ce périmètre minier est couvert par le Permis de Recherche (PR) 11881. Les
coordonnées géographiques, la superficie et le nombre de carrés miniers constituant ledit
périmètre sont précisés dans l'annexe au présent contrat.

En outre, les Parties conviennent de :

- compiler des données relatives aux travaux antérieurs de recherche et d'exploitation des
gisements de Luiza;

- effectuer des travaux de Recherche sur les gisements de Luiza pour consolider les données
disponibles, notamment circonscrire correctement le profil des gisements, déterminer la
qualité et la quantité de leurs minerais ainsi que mettre éventuellement en évidence les
réserves prouvées et certifiées;

-_ réaliser une Etude de Faisabilité sur les gisements susvisés en vue de s'assurer de la viabilité
commerciale de leur exploitation.

Dans le cas où la substance minérale découverte dans les périmètres susvisés est autre que celle
pour laquelle le permis de Recherche a été accordé, le Partenaire s'engage à obtenir pour compte
de la MIBA, conformément à l'article 162 du Code Minier, l'extension du Permis de Recherche
à cette substance minérale.

ARTICLE 3 : DUREE DU CONTRAT

Le présent contrat d'option est conclu pour une durée correspondant à la validité des droits
miniers (Permis de Recherche) détenus par la MIBA sur le périmètre concédé.

ARTICLE 4 : FRAIS D'OPTION

Le présent contrat est consenti moyennant le versement par le Partenaire des frais d'option fixés
de commun accord à l'équivalent de 50,000 USD (cinquante mille dollars américains) payable
annuellement jusqu'à l'expiration du présent contrat.

Les deux parties conviennent de revoir le taux des frais d'option, en cas d'augmentation ou de
réduction du nombre des Permis de Recherche des périmètres miniers, de dé Fou de

Q
YNO9 SZ

ROE
&
ARTICLE 5 : GARANTIES ET ENGAGEMENTS DE LA MIBA

Si:

52:

3;

54.

Se

2 S S EMENID DE LA MBA

La MIBA garantit qu'elle est titulaire du Permis de Recherche faisant l'objet du présent
Contrat d'Option.
La MIBA à la capacité et le pouvoir de conclure et exécuter le présent contrat et qu'elle
fera en sorte que le Partenaire obtienne les autorisations nécessaires à ces activités, pendant
toute la période de validité du présent contrat:

La MIBA garantit que le Périmètre n’est soumis à aucune charge, obligation ou sûreté
quelconque en faveur des tiers et ne fait lobjet d’aucune procédure, revendication ou

procès qui pourrait mettre en question les droits du Partenaire sur ledit périmètre à la
signature du présent contrat.

La MIBA s'engage à accorder au Partenaire, pendant la durée du présent contrat, le droit
exclusif de réaliser des travaux de Recherche sur les gisements susvisés.

La MIBA s'engage à signer avec le Partenaire, dans la mesure où l'Etude de Faisabilité
établirait la rentabilité de son exploitation, un contrat donnant droit-d'exploitation du
gisement suivant les conditions et modalités à convenir.

ARTICLE 6 : ENGAGEMENT DU PARTENAIRE

6.1.

6.2.

6.3.

6.4.

6.5.

6.6.

6.7.

Le Partenaire s'engage à financer l'exécution des travaux de recherche et d'évaluation des
réserves sur les périmètres susvisés et les études de préfaisabilité et de faisabilité, dès

l'entrée en vigueur du présent contrat, suivant un budget présenté à la MIBA et accepté
par elle.

Le Partenaire s'engage à entreprendre les démarches administratives requises pour
l'enregistrement au Cadastre Minier de ses droits découlant du présent Contrat,
conformément aux dispositions du Code Minier et du Règlement minier.

Le Partenaire s'engage à présenter un programme de ces travaux. Ce programme qui fera
partie intégrante du présent contrat y sera annexé.

Le Partenaire s'engage à exécuter ou à sous-traiter par un tiers le programme de recherche
retenu et ce, sous sa seule responsabilité.

Le Partenaire s'engage à payer à la MIBA un montant de 50.000 USD non remboursable à
la signature du présent contrat.

Le Partenaire s'engage à présenter à la MIBA des rapports périodiques réguliers sur
l'exécution du programme des travaux de recherche.

Le Partenaire s'engage à maintenir la validité du Permis de Recherche couvrant le périmètre

concerné et à payer les impôts, taxes et autres droits dus en ce compris les arriérés des
droits superficiaires pour le Permis de Recherche faisant l'objet du présent Contrat ainsi
qu'à obtenir l'approbation de son PAR (Plan d'atténuation et réhabilitation des sites
concernés) conformément aux dispositions du Code Minier, avant dititiet %

terrain. ]

un

6.8. Le Partenaire s'engage à associer, à sa charge, le personnel MIBA nécessaire et compétent
pour la réalisation du présent contrat.

6.9. Le Partenaire s'engage à se conformer aux prescriptions des articles 193 à 195 du Code
Minier et à conduire ses activités en conformité avec les lois et règlements en vigueur en
République Démocratique du Congo ainsi que selon les normes internationales admises.

ARTICLE 7 : RESPONSABILITES COMMUNES DES PARTIES
RES COMMUNES DES PARTIES

7.1. Le Partenaire reconnaît à la MIBA le droit de Poursuivre, par elle-même ou par des
Partenaires de son choix, tous travaux de recherche ou d'exploitation à l'intérieur du
périmètre concerné pour les substances minérales autres que celles faisant l'objet du
présent Contrat, au cas où le Partenaire y renoncerait expressément.

7.2. Les parties s'accordent un droit de passage réciproquement et sans restrictions sur les
périmètres qui leur sont réservés, en cas de nécessité pour la réalisation de leurs travaux et
obligations respectifs.

7.3. Les parties s'engagent à effectuer toutes les formalités ct à signer tous actes et documents
nécessaires à la réalisation des obligations découlant du présent contrat.

74 Les parties conviennent de se rencontrer trimestriellement Pour une évaluation des travaux,
activités et opérations minières réalisées par le Partenaire dans le cadre du présent contrat.

ARTICLE 8 : DESCRIPTION DU PROJET

Le Projet est constitué des phases suivantes :

8.1. Phase 1 : Recherche.

Les minerais visés par la Recherche sont les minerais d’or.

La réalisation en commun des activités de compilation des données relatives ai Ÿ
recherche déjà effectués par MIBA dans les Périmètres couvrant les gisements susvisés.

La réalisation des travaux de recherche sur lesdits gisements pour consolider les données
disponibles.

8.2. Phase 2 : Etude de Préfaisabilité.

L'étude de Préfaisabilité sera conduite à l'issue des travaux de recherche. Elle sera produite dans
les six mois à compter de la date où un gisement sera considéré comme "gisement sélectionné"
et identifié par les Parties comme exploitable.

Pour chaque gisement sélectionné, l'étude de préfaisabilité fixera la taille de l'exploitation
minière et en déterminera ses orientations en vue de l'exploitation.

Pour ce faire, l'étude devra déjà préciser toutes les opérations minières et autres, en vue de
l'exploitation rationnelle de tout gisement sélectionné, ainsi qu'une estimation des besoins en
financement et en coûts opératoires du projet.

| À à DT JO D M
3.3. Phase 3 : Etude de Faisabilité

Le Partenaire complétera la Recherche par une Etude de Faisabilité sur les gisements et prendra
en charge l'ensemble des coûts de cette Etude. Elle sera produite dans les six mois suivant la
production de l'étude de préfaisabilité.

8.4. Phase 4 : Collaboration et droit d'option

Dans le cas où l'Etude de Faisabilité prouvera la rentabilité de l'exploitation, le gisement sera
mis en exploitation mécanisée, après définition par les Parties de la forme de collaboration.

En contrepartie des investissements à apporter et des travaux à réaliser dans le cadre du
présent contrat, les deux parties conviennent de négocier soit un Partenariat sous forme de joint-
venture soit une Amodiation, aux fins d’exploiter le ou les gisements économiquement
exploitables circonscrits à l’intérieur du périmètre ciblé, après bien entendu la transformation
du Permis de Recherche en Permis d'Exploitation.

Dans ce cadre, les deux parties conviennent de conclure préalablement un Contrat
définissant les conditions et modalités de leur collaboration. ,

ARTICLE 9 : ETUDE DE FAISABILITE.

Elle signifie les études effectuées et financées par le Partenaire, qui feront l'objet d'un rapport

écrit détaillé, évaluant le potentiel commercial des gîtes minéralisés, leur exploitation, la.
production commerciale de la manière normalement requise par les Institutions intenatistales 4
Ce rapport doit couvrir tous les cas de figure (c'est-à-dire des formes de colla
contiendra, par conséquent, au moins les informations suivantes:

a) une description du gisement qui sera mise en production,

b) l'estimation des réserves de minerais pouvant être récupérées et l'estim
composition et du contenu de celles-ci,

€) la procédure proposée pour le développement, les opérations et le transport,

d) les résultats des tests de traitement des minerais et des études de rentabilité de leur
exploitation,

e) la qualité des produits finis et produits intermédiaires à détailler et les descriptions du
marché de tous les produits soit intermédiaires, sous-produits ou finis,

f) la nature, l'importance et la description des Installations dont l'acquisition est proposée;

g) les frais totaux, y compris un budget des Dépenses en Capital devant être raisonnablement
engagées pour acquérir, construire et installer tous les structures, machines et équipements
nécessaires pour les Installations proposées, y compris un calendrier de ces Dépenses,

h) toutes les études nécessaires d'impact des opérations sur l'environnement et leurs coûts,

Ï) _ l'époque à laquelle il est proposé que le gisement soit mis en production commerciale,

| 5. RE
j) toutes autres données et informations pouvant être raisonnablement nécessaires pour établir
l'existence de gisement de taille et de qualité suffisantes Pour justifier le développement
d'une mine, en tenant compte de tous les aspects pertinents des points de vue commercial,

fiscal, économique ou autres, y compris ce qui concerne les frais de financement et de
rapatriement du capital et des bénéfices;

k) les besoins en fonds de roulement pour les premiers mois d'exploitation des gisements
jusqu'à l'encaissement des premières recettes de commercialisation;

1) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les schémas
de traitement métallurgique et les descriptions des Installations, l'approvisionnement et la
distribution d'électricité, la localisation de l'infrastructure du Projet, la main-d'œuvre et le
personnel, l'impact sur l'environnement social (développement d'écoles, routes, hôpitaux,
centres de loisirs et culturels, activités agricoles, etc.), les voies d'importation et
d'exportation et les procédures de commercialisation;

m) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du projet,

n) les sources de financement sur le marché international,
0) la période de financement initial et le début de l'autofinancement.

ARTICLE 19 : PROGRAMME DE RECHERCHE

10.1. Compilation des données.
Le Partenaire, avec l'aide de MIBA, fera une analyse et une compilation syst

données relatives aux travaux préalablement effectués, incluant les indices, réserves et të

Le Partenaire s'engage à apporter les équipements et les consommables nécessaires pour réaliser
cette compilation de données.

10.2. Travaux sur terrain et calcul de valeur approchée des gisements.

Tous les indices des gisements déjà connus, seront visités, évalués et échantillonnés par des
équipes géologiques des deux Parties pour mettre à jour les données. Ce travail servira de base
pour définir le programme des Recherches complémentaires à entreprendre. Les travaux de
recherche et de détermination de la valeur des gisements seront exécutés par le Partenaire
conformément aux articles 6.1 et 6.3.

10.3. Personnel et équipements.

Le Partenaire fournira des équipements requis et du personnel nécessaire pour réaliser les
travaux de Recherche, au besoin le Partenaire pourra recourir aux services d'un tiers. Le sous-
traitant travaillera sous la supervision et la responsabilité du Partenaire et sera rémunérée par
celui-ci.

7€ LIT NL.
La MIBA assistera le Partenaire pour faciliter l'entrée de son personnel et des équipements
requis pour les travaux de recherche.

La MIBA se réserve le droit de contrôler les travaux réalisés par le Partenaire.

10.4. Méthodes Géophysique et Géochimique.

En cas de nécessité et si leur efficacité est prouvée des méthodes géophysiques et géochimiques
seront utilisées.

10.5. Forage et sondage.
Le forage en vue de sondage sera exécuté pour évaluer la minéralisation trouvée.

ARTICLE 11 : BUDGET ET FINANCEMENT DE LA RECHERCHE.

Le Partenaire présentera un Budget en même temps que le programme de recherche détaillé
dans le mois qui suit la signature du présent contrat. Ce Budget fera partie intégrante des
engagements de dépenses du présent contrat par le Partenaire. à

ARTICLE 12 : CESSION.

Aucune des Parties n'aura le droit de céder Le présent contrat à un tiers sans l'aut
et préalable de l'autre partie.

ARTICLE 13 : CONFIDENTIALITE.

Chaque Partie devra traiter le sujet de ce contrat comme un fait de la plus haute confidentialité
et s'engage à garder confidentielle toutes les données et informations de toute nature, obtenues
ou échangées dans le cadre du présent contrat.

Elle ne le divulguera pas à une tierce partie sans le consentement écrit préalable de l'autre Partie
sauf si la loi ou la réglementation appropriée ou l'autorité gouvernementale le requiert.

Ces restrictions ne s'appliquent pas à la divulgation de renseignements confidentiels aux
sociétés membres du même groupe que les Parties ou aux établissements de financement privés
ou publics ou aux entrepreneurs ou aux sous-traitants, aux employés ou aux experts-conseils
des Parties.

La Partie qui livre une information confidentielle informera toute personne à qui l'information
serait fournie de la nature confidentielle de l'information et obtiendra qu'elle s'engage, mutatis
mutandis, à respecter les termes de cette convention avant toute communication.

ARTICLE 14 : FORCE MAJEURE.
Tous les actes de force majeure seront appréciés conformément au droit commun.
Constitue un cas de force majeure, tout acte, situation de droit ou de fait, phénomène ou

circonstance à caractère imprévisible, irrésistible et insurmontable échappant au contrôle de la
Partie qui l'invoque.

d AE PVC
La Partie qui invoque un cas de force majeur doit le notifier à l'autre Partie dans les 15 jours de
sa connaissance en fournissant un mémoire détaillé précisant le fait qui le constitue.
La force majeure suspend l'exécution du contrat.

Lorsque le cas de force majeure persiste au-delà de 60 jours (2 mois) ou constitue un obstacle
définitif à l'exécution du présent contrat, chacune des Parties pourra résilier ce dernier et ce,
sans préavis ni indemnités.

ARTICLE 15: AVENANT.

Le présent contrat ne pourra être modifié que par voie d'avenant écrit et signé par les Parties
contractantes.

ARTICLE 16 : RESILIATION.

Chaque Partie peut mettre fin au présent contrat dans le cas où l'autre Partie ne respecterait pas
les termes de ce contrat et ne réussirait pas à y remédier dans les 30 jours de la réception d'une
mise en demeure de la Partie requérante lui notifiée et ce, sans préjudice à ses autres droits.

Au cas où le Partenaire ne communiquera pas le Budget et le Programme de recherche suivant
les dispositions de l'article 11 ci-dessus, et/ou ne réalisera pas le programme dans les délais
convenus dans le présent contrat, la MIBA se réserve le droit de résilier le présent contrat sans
préavis et ce, sans préjudice à ses droits, après une mise en demeure de 15 jours restée
infructueuse.

ARTICLE 17 : REGLEMENT DES DIFFÉRENDS ET DROIT APPLICABLE.

Tout différend découlant de l'exécution ou de l'interprétation du présent, eonit
préférence réglé à l'amiable. A défaut d'un règlement à l'amiable, le différenderà
le droit congolais par les Cours et Tribunaux compétents basés à Mbujimgÿf

ARTICLE 18 : NOTIFICATION.

Toutes notifications et correspondances seront adressées soit par courrier rè
courrier délivré par porteur.

En tout état de cause, une copie du courrier original sera adressée par télécopie;
Les Parties entendent reconnaître comme lieu de destination de notification ou de
correspondance.

Pour la MIBA : |
> LA Société MINIERE DE BAKWANGA, "MIBAS.A", Place de la Coopération n° 4,
Commune de la Kanshi, Mbujimayi, Kasaï Oriental.

Pour Le Partenaire :
> La Société DANIELLA MINING COMPANY " DMC sarl ", croisement des avenues
Flambeau et Kabambare, n° 213, Quartier Kapinga, C/Barumbu à Kinshasa.

Toute Partie aura la faculté de changer son adresse de domiciliation moyennant notification
écrite à l'autre Partie avec accusé de réception.
10

ARTICLE 19 : ENTRÉE EN VIGUEUR

Sous réserve de son enregistrement par le Cadastre Minier conformément aux dispositions
légales et réglementaires en vigueur en la matière ainsi que de son approbation par les organes
compétents conformément aux statuts respectifs des Parties, le présent contrat entre en vigueur
à la date de sa signature par les deux parties. Toutefois, les parties conviennent que le démarrage
des travaux sur site se fera après maîtrise des paramètres conjoncturels, après concertation.

ARTICLE 290 : DISPOSITIONS DIVERSES

Après transformation du Permis de Recherche en Permis d'Exploitation suivant les études de
faisabilité et détermination du gisement exploitable, les Parties conviennent, dans le cadre du
contrat à convenir, que le Partenaire effectuera un paiement représentant 1% de la valeur dudit
gisement en faveur de la MIBA au titre de pas de porte, et ce, moyennant complément sur les
frais déjà versés si le montant est supérieur à 400.000 USD et en de ça, il ne sera rien du.

Ainsi fait et signé à Kinshasa, le as. 2020, en trois exemplaires
originaux, chacune des Parties reconnaissant en aVoir reçu le sien et le troisième étant réservé
au Cadastre Minier.

Pour le Partenaire Pour la MIFA

